DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in responsive to the Amendment filed on 1/26/2022.

Status of Claims:
Claims 1, 4-10 and 13-20 are pending in this Office Action.
Claims 1 and 20 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 1/26/202 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 6-7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2011/0185288) “Gupta”, in view of Cohen 
(US 8,938,669), and further in view of Muller et al. (US 2005/0125246) “Muller”.
Regarding Claim 1; Gupta discloses an online instantiable message repository processing apparatus comprising a memory and a processor electrically connected to the memory, wherein the processor:  
creates an online instantiable message repository which is instantiable into a chat room and implemented as a computer file when the opening of the chat room, which is associated with a conversation thread and participated by at least one participant, is completed (Gupta: Figs. 2, 3, 4, 14, 15  – store component includes content information, session information, conversation threads and other information store in server or client data stores; paragraph [0050] – a search component 210 can be used for performing searches of the multiple meetings. This enables the user to locate meetings or content that can be related to a specific, project, or site, located on a network server or other remote storage location. In one aspect, metadata can be incorporated into meetings as part of an existing meeting file or as a separate, associated index file. Thus, the search component 210 enables a search of meetings to be performed); 
receives an open request of the online instantiable message (Gupta: Figs. 5, 7, 8; paragraph [0066] – At 802, a list of communications threads in a conversation format is presented to the user in response to selection of the conversations environment by the user, who can select from the list. This list of communications threads corresponds to the list of items at 702 (of FIG. 7), as relating to the conversations environment. At 804, a selected item from the list of communications threads is opened, which corresponds to the opening of the specific item at 704 (of FIG. 7), as pertaining to the communications environment. Once the selected conversation thread is opened, the user can review or continue the conversation ); 
resumes the chat room when the online instantiable message repository is successfully opened in response to the open request (Gupta: Fig. 5; paragraph [0059] – by clicking a specific item to open or resume a communications session (e.g., a conversation thread or meeting). A preview pane component 514 displays a preview of a specific communications item 516 from the list of communications items 506. In this way, the user can view the content of the specific communications item before deciding whether or not to open or resume; Fig. 11; paragraphs [0070-0071] – open chat room); and Gupta does not explicitly disclose updates the online instantiable message repository when a conversation message comprising a message sender and a message content is added to the conversation thread through the resumed chat room. However, Cohen discloses updates the online instantiable message repository when a conversation message comprising a message sender and a message content is added to the conversation thread through the resumed chat room (Cohen: Figs. 4A, 4B; col. 10, lines 62 through col. 12, lines 20 – Documents and Chats are stored in Chat/Doc Database; The data structures shown in FIG. 4A store collaborative documents that can be edited by users of the client devices 102, in accordance with some embodiments. The data structures shown in FIG. 4B store chat content corresponding to a chat session between two or more users of the client devices 102). Therefore, it would have 
Cohen further discloses wherein the online instantiable message repository is managed as an independent file distinguished from a common file (Cohen: Fig. 3 – chats between users are stored in Chats 324, documents are stored in Documents 322 in Chat/Document Database “chats and documents are stored independently”; col. 10, lines 7-20 – The chat/document module 130 establishes chat sessions  for two or more users, receives and transfers messages between the users and stores the chat content of the chat session into the chat/document database 120. The chat/document module 130 establishes document editing sessions, creates documents, modifies documents, transfers at least portions of documents to users of the document editing session and stores documents in the chat/document database 120. In some embodiments, the chat/document module 130 modifies information stored in the chat/document 120 to associate a document 322 with a chat 324);
 wherein the processor grants a file control authority of the online instantiable message repository to a chat room creator and a file read authority of the online instantiable message repository to the at least one participant participating via an online invitation (Cohen: Fig. 4A; col. 11, lines 25-43 - access control list 408 includes a list of users and their respective access rights for a respective document 402-2. A user's access rights with respect to a document 402 determine what actions the user can take with respect to the document 402. Document access rights include read only access, read/write access and share rights. A user with read only access to a document 402 can view the document 402 but cannot make any modifications to the document 402. A user with read/write access to a document 402 can both view and edit the document 402. Share rights determine whether a user can invite another user to access the document 402 and what access rights can be assigned to the invited user. In a non-limiting example, a user with share rights may invite another user to a document and assign read only access rights to that user. A user who is not listed in access control list 408 for a respective document 402 cannot access the document 402. In some embodiments, users are added to access control list 408 by inline addressing module 114 or chat/document module 130), wherein the processor receives a transferred file object transferred from one of the at least one participant through the chat room as the conversation message, wherein the processor automatically adds the transferred file object to a corresponding folder object as a common file object and associates the corresponding online instantiable message repository object with the transferred file object (Cohen: col. 10, lines 7-17 - chat/document module 130 assists in generating and maintaining chat sessions, document editing sessions and chat+document editing sessions. The chat/document module 130 establishes chat sessions (or chat rooms) for two or more users, receives and transfers messages between the users and stores the chat content of the chat session into the chat/document database 120. The chat/document module 130 establishes document editing sessions, creates documents, modifies documents, transfers at least portions of documents to users of the document editing session and stores documents in the chat/document database 120), and 
Gupta and Cohen do not explicitly disclose restrictively grants an access authority to access the added common file object only to the at least one participant participating in the associated online instantiable message repository object. However, Muller discloses restrictively grants an access authority to access the added common file object only to the at least one participant participating in the associated online instantiable message repository object (Muller: paragraph [0012] – participants with entries indicating that they have been granted access, can view and modify the objects). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Gupta and Cohen to include the feature of Muller. One would have been motivated to make this combination to include granting access the objects to participants as taught by Muller. 
Regarding Claim 6; Cohen further discloses 5wherein the processor determines whether or not a requester corresponds to one of the at least one participant and approves the open request when the open request is received (Cohen: col. 12, lines 1-10 - the access control list 426 includes a list of users and their access rights with respect to a chat record 422. If the chat record 422 corresponds to an inactive chat session, a respective user's access rights determine whether the respective user can access the chat content 430 which includes the chat history of a chat session. If chat record 422 corresponds to an active chat session, a respective user's access rights determine whether the respective user can join and participate in the chat session). 
Regarding Claim 7; Cohen further discloses wherein the processor reverse-sequentially provides a 10portion of the conversation threads to the corresponding requester at a specific time interval unit in the online repository capable message repository when the open request is approved (Cohen: Fig. 4B; col. 12, lines 1-10 – user can access the chat histories based on access rights).   
Regarding Claim 9; Cohen further discloses wherein when the conversation message is added, the 20processor immediately provides the added conversation message to the at least one participant such that the participant internally opens the online instantiable message repository (Cohen: Fig. 4A; chat content/conversations stores in chat/doc database 120; col. 2, lines 38-46 – authorized user can access chat content/conversations).  
Regarding claim 20; note the rejection of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2011/0185288) “Gupta”, in view of Cohen (US 8,938,669), in view of Muller et al. (US 2005/0125246) “Muller”, and further in view of Jung et al. (App No. 1020120010357 - Ids).
Regarding Claim 4; Gupta, Cohen and Muller do not explicitly disclose manages a folder object comprising the online instantiable message repository together with a common file object as a shared folder of the at least one participant . However, Jung discloses wherein the processor manages a folder object comprising the online instantiable message repository together with a common file object as a shared folder of (Jung: page 25, second paragraph – uploaded file is in the sharing group folder the storage). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Gupta, Cohen and Muller to include the feature of Jung. One would have been motivated to make this combination to include memberships for user groups to grant access right to members for accessing shared files as taught by Jung. 
Regarding Claim 8; Jung further discloses wherein the processor allows the at least one 15participant to share real-time manipulation or real-time modification of a common file object when a conversation message in the conversation thread is associated with the common file object (Jung: page 13, second paragraph – in the chat room the modified state including the browse of the file upload of the specific group member or the file, the editing, the evaluation about the file as well as deletion, the horoscope, the addition of the meta information etc., it has the advantage of confirming in the form of the chatting message on a real-time basis). Same motivation to combine as claim 4.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2011/0185288) “Gupta”, in view of Cohen (US 8,938,669), and further in view of Tom et al. (US 2009/0106376) “Tom”.
Regarding Claim 5; Gupta and Cohen do not explicitly disclose wherein, when all the participants participating in the chat room where the online instantiable message repository is instantiated exit from the chat room, the processor deletes the online instantiable message repository. However, Son discloses when all the participants  (Tom: paragraph [0007] – after the last participant leaves a chat room, the chat room is automatically deleted). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Gupta and Cohen to include the feature of tome. One would have been motivated to make this combination to automatic deletion  of the chat room when the last participant leaves to release the memory resources reserved for the chat room as taught by Tom. 
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2011/0185288) “Gupta”, in view of Cohen (US 8,938,669), in view of Muller et al. (US 2005/0125246) “Muller”, and further in view of Seo (US 2016/0283052).
Regarding Claim 10; Gupta, Cohen and Muller do not explicitly disclose wherein whenever the conversation message is 25added, the processor reflects the number of online instantiable message repositories 38comprising unconfirmed conversation messages not confirmed by a user among all online instantiable message repositories in the corresponding folder object and the sub-folder object thereof or the number of unconfirmed conversation messages not confirmed by a user in the folder object.  However, Seo discloses wherein whenever the conversation message is 25added, the processor reflects the number of online instantiable message repositories 38comprising unconfirmed conversation messages not confirmed by a user among all online instantiable message repositories in the corresponding folder object and the sub-(Seo: Fig. 4 – the notification information 411 include the number of unconfirmed messages, unconfirmed by a user). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Gupta, Cohen and Muller to include the feature of Seo. One would have been motivated to provide function for sorting unconfirmed objects displayed in the running application as taught by Seo. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2011/0185288) “Gupta”, in view of Cohen (US 8,938,669), in view of Muller et al. (US 2005/0125246) “Muller”, in view of Ahlgren et al. (US 2009/0320035) “Ahlgren”, and further in view of Soni (US 2018/0152407).
Regarding Claim 13; Cohen further discloses wherein the processor manages a folder object comprising the online instantiable message repository together with a common file object as a shared folder of the at least one participant (Cohen: Fig. 4B – storing related documents, users and chat sessions), and Gupta, Cohen, Muller and Ahlgren do not explicitly disclose wherein the processor receives, from a work 15creator corresponding to one of the at least one participant through the chat room, a work object comprising a work content and work processor and fed back by the work processor as the conversation message. However, Soni discloses wherein the processor receives, from a work 15creator corresponding to one of the at least one participant through the chat room, a work object comprising a work content and work processor and fed back by the work processor as the conversation message (Soni: paragraph [0027] - a recipient of a delegated task may communicate progress of a task through electronic communication means such as text, email, instant messaging etc. Soni paragraph 37 disclosing that the task monitor monitors progress and/or completion of and this can be based on reply messages received, or whether a user read/opened an email.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Gupta, Cohen, Muller and Ahlgren to include the feature of Soni. One would have been motivated to make this combination to improve communication among people who are collaborating in the performance of a task and provide a management tool in a centralized location for easily tracking the progress and completion of a plurality of delegated tasks as taught by Soni. 
Regarding Claim 14; Soni further discloses wherein the processor detects a work object 20satisfying a remind condition among the work objects of all online instantiable message repositories in the folder object at a specific time period and reflects the work object in a today work list in the folder object (Soni: paragraphs [0038-0040] -  disclosing that the progress notifier can provide active and/or passive notification to the user to remind them of deadlines. For example if an update for a task has not been received before a predetermined time then a follow up reminder will be sent to the sender. The active notification can provide a summary of the tasks that are pending. The passive notification is the progress of the delegated task and different visuals can be used to indicate the urgency or importance of task).  Same motivation as claim 13.
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2011/0185288) “Gupta”, in view of Cohen (US 8,938,669), in view of Muller et al. (US 2005/0125246) “Muller”, and further in view of Zuber (US 2012/0084188).
Regarding Claim 15; Gupta, Cohen and Muller do not explicitly disclose wherein the processor allows a statistic calculation 25result calculated based on at least one of the number of creations regarding all the online 39instantiable message repositories, common file objects and sub-folder objects which have association of a subtree structure with a folder object, the creator, and the participant to be comprised in an accumulated statistic count in the corresponding folder object. However, Zuber discloses wherein the processor allows a statistic calculation 25result calculated based on at least one of the number of creations regarding all the online 39instantiable message repositories, common file objects and sub-folder objects which have association of a subtree structure with a folder object, the creator, and the participant to be comprised in an accumulated statistic count in the corresponding folder object (Zuber: Fig. 2 – folders and sub-folder objects with counts). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Gupta, Cohen and Muller to include the feature of Soni. One would have been motivated to make this combination to integrate functionality allows a member to share folders of documents with members and increase their ability to communicate or share ideas and work product via the plurality of networking communities as taught by Zuber. 
Regarding Claim 16; Zuber further discloses wherein the processor performs statistic calculation based on at least one of the number of creations, the number of processing, the work creator, and the work processor regarding the work objects (Zuber: Fig. 2). Same motivation as claim 15.  
Regarding Claim 18; Zuber further discloses wherein when receiving a delete request for a common file object from a folder sharer regarding a folder object, the processor approves the delete request based on the association with the online instantiable message repository in the corresponding folder object and the common file object (Zuber: paragraph [0073] – The document management functionalities are accessible to members via a document management tool that allows members to remotely and securely manage (i.e.: "manage" means to create, edit, delete, save, organize, file, access, send, receive, and/or share) documents). Same motivation as claim 15.  
Regarding Claim 19; Zuber further discloses wherein when a move request from the corresponding folder object (hereinafter, referred to as a first folder object) to another folder object (hereinafter, referred to as a second folder object) with respect to the online instantiable message repository, the common file object, or the sub-folder object is 40received, the processor re-associates a target object requested to move and all other objects associated therewith with the first and second folder objects (Zuber: paragraph [0073] – The document management functionalities are accessible to members via a document management tool that allows members to remotely and securely manage (i.e.: "manage" means to create, edit, delete, save, organize, file, access, send, receive, and/or share) documents). Same motivation as claim 15. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1 and 20 and any intervening claims.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.















Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153